DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,395,651 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims of Instant Application 17/026,323
Claims of US PATENT 10,395,651 B2
1. An information processing apparatus, comprising: a display configured to display an image; a touch panel configured to detect a touch operation on the display; a speaker configured to output sound, a microphone configured to receive input voice instructions: a memory; and processing circuitry configured to 
determine whether a first input voice instruction received by the microphone corresponds to an activation keyword stored in the memory, determine whether the first input voice instruction is spoken by a registered user,
in response to determining that the first input voice instruction is the activation keyword, and determining that the first input voice instruction is spoken by the registered user, enter an active state from an inactive state, a plurality of predetermined processes being executable based on a second input voice instruction spoken by an un-registered user and received by the microphone subsequent to the first voice input instruction in the active state, and the plurality of predetermined processes being not executable based on the second input voice instruction spoken by the un-registered user and received by the microphone in the inactive state,
in response to entering the active state, compare the second input voice instruction with a plurality of keywords stored in the memory, each of the plurality of keywords being associated with each of a plurality of predetermined processes, perform one of the plurality of predetermined processes, in response to determining that the second input voice instruction corresponds to a keyword of the plurality of key words that is associated with the predetermined process, determine whether a predetermined time has elapsed in the active state. and in response to determining that the predetermined time has elapsed in the active state. enter the inactive state.
1. An information processing apparatus comprising: a mobile terminal device; a microphone, disposed in the mobile terminal device, configured to receive input voice instructions; first circuitry, disposed in the mobile terminal device, configured to determine a first input voice instruction as an activation keyword spoken by a registered user and to output an activation signal when the first input voice instruction is determined as the activation keyword and as having been spoken by the registered user, the first circuitry not outputting the activation signal when the first input voice instruction is determined as the activation keyword and as having been spoken by an un-registered user, the first circuitry being configured to operate in an active state; and 
second circuitry, disposed in the mobile terminal device, configured to be in a sleep state while the first circuitry is in the active state until the second circuitry receives the activation signal, to enter the active state in response to the activation signal triggered by the spoken activation keyword of the registered user, and to execute an application based on a second input voice instruction that is received by the microphone subsequent to the first voice input instruction after entering the active state, the second input voice instruction being spoken by the un-registered user, wherein the un-registered user is a different person than the registered user.


Claims 15-16 (method and computer readable medium claims) are anticipated by US Patent claims 12-13 in a similar manner in which claim 1 is anticipated by US Patent claims 1 in the table above, which will not will repeated.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent 10,825,457 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims of Instant Application 17/026,323
Claims of US PATENT 10,825,457 B2
1. An information processing apparatus, comprising: a display configured to display an image; a touch panel configured to detect a touch operation on the display; a speaker configured to output sound, 
a microphone configured to receive input voice instructions: a memory; and processing circuitry configured to determine whether a first input voice instruction received by the microphone corresponds to an activation keyword stored in the memory, determine whether the first input voice instruction is spoken by a registered user,
in response to determining that the first input voice instruction is the activation keyword, and determining that the first input voice instruction is spoken by the registered user, enter an active state from an inactive state, a plurality of predetermined processes being executable based on a second input voice instruction spoken by an un-registered user and received by the microphone subsequent to the first voice input instruction in the active state, and the plurality of predetermined processes being not executable based on the second input voice instruction spoken by the un-registered user and received by the microphone in the inactive state,




in response to entering the active state, 
compare the second input voice instruction with a plurality of keywords stored in the memory, each of the plurality of keywords being associated with each of a plurality of predetermined processes, perform one of the plurality of predetermined processes, in response to determining that the second input voice instruction corresponds to a keyword of the plurality of key words that is associated with the predetermined process, determine whether a predetermined time has elapsed in the active state. and in response to determining that the predetermined time has elapsed in the active state. enter the inactive state.
1. An information processing apparatus comprising: 



a microphone configured to receive input voice instructions; first circuitry configured to determine a first input voice instruction as an activation keyword spoken by a registered user and to output an activation signal when the first input voice instruction is determined as the activation keyword and as having been spoken by the registered user, the first circuitry not outputting the activation signal when the first input voice instruction is determined as the activation keyword and as having been spoken by an un-registered user, the first circuitry being configured to operate in an active state; and second circuitry configured to be in a sleep state while the first circuitry is in the active state until the second circuitry receives the activation signal, to enter the active state in response to the activation signal triggered by the spoken activation keyword of the registered user, and 
to execute an application based on a second input voice instruction subsequent to the first voice input instruction after entering the active state in a case where the second input voice instruction is determined as a predetermined keyword related to the application, wherein the second circuitry is further configured to: compare the second input voice instruction with a plurality of application keywords, each of the plurality of application keywords being associated with a predetermined function of the information processing apparatus; determine when the application is finished executing; and when the application is finished executing, determine whether a security time requiring another input of the first input voice instruction has elapsed.


Claims 15-16 (method and computer readable medium claims) are anticipated by US Patent claims 15-16 in a similar manner in which claim 1 is anticipated by US Patent claims 1 in the table above, which will not will repeated.

Allowable Subject Matter
Claims 1-16 are not rejected with prior art and would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, and similarly regarding claims 15 and 16, the prior art of record, alone or in combination, fails to teach at least “in response to determining that the first input voice instruction is the activation keyword, and determining that the first input voice instruction is spoken by the registered user, enter an active state from an inactive state, a plurality of predetermined processes being executable based on a second input voice instruction spoken by an un-registered user and received by the microphone subsequent to the first voice input instruction in the active state, and the plurality of predetermined processes being not executable based on the second input voice instruction spoken by the un-registered user and received by the microphone in the inactive state, in response to entering the active state, compare the second input voice instruction with a plurality of keywords stored in the memory, each of the plurality of keywords being associated with each of a plurality of predetermined processes, perform one of the plurality of predetermined processes, in response to determining that the second input voice instruction corresponds to a keyword of the plurality of key words that is associated with the predetermined process”.
At best, Newman et al (US 20130289994) teaches in ¶0032 i.e. This wake-up feature can run while the CPU 110 is inactive, on standby, or at least while voice command functionality that executes on the CPU 110 is inactive. The CPU 110 can remain inactive until the trigger phrase is detected. After the DSP 120 detects that that trigger phrase has been spoken, the DSP signals the CPU 120 to return to an active state or a state that can execute a speech engine as well as executing tasks in response to voice input; ¶0047 i.e. first processor and the second processor are co-located within a mobile telephone.
At best, Chadha (US 20060074658) teaches in ¶0034 i.e. only activation identifiers received from recognized users may cause the user device to enter an activation state; once the device is activated it may "listen" for commands; ¶0044-0045 i.e. The cell phone 410b may require the name Alpha to be spoken, followed by the command "activate", for example, prior to entering an activation state; After the cell phone 410b is activated, for example (e.g., by receiving the first portion of the second voice command 444a), the second user 404 may provide a command, such as "Dial, 9-239 . . . " to the cell phone 410b.).
At best, Bae et al (US 20130179168) teaches in ¶0150-0155 the second reference time refers to a time for which the image display apparatus 1 waits until a next control command of the user is received through voice after the image display apparatus 1 enters the voice recognition mode and the user inputs the control command through voice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669